                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                        FORT MYERS DIVISION

BRIANNA HAMMER,

          Plaintiff,

v.                               Case No:   2:18-cv-347-FtM-29MRM

LEE MEMORIAL HEALTH SYSTEM
and JEOVANNI HECHAVARRIA,
R.N.,

          Defendants.


                                 ORDER

     This matter comes before the Court on review of the file.      On

June 12, 2018, Plaintiff filed a motion to dismiss defendant

Jeovanni Hechavarria’s counterclaim (Doc. #17), and on June 27,

2018, defendant Jeovanni Hechavarria filed a Response in which he

withdrew his counterclaim (Doc. #18).

     Accordingly, it is hereby

     ORDERED:

     Plaintiff's Motion to Dismiss (Doc. #17) is DENIED as moot

and defendant Jeovanni Hechavarria’s counterclaim (Doc. #8) is

deemed withdrawn.
     DONE and ORDERED at Fort Myers, Florida, this   19th   day

of March, 2019.




Copies:
Parties and Counsel of Record




                                - 2 -
